Judgment, Supreme Court, New York County (Ira Beal, J., at hearing; Richard Carruthers, J., at jury trial), rendered June 30, 1994, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent prison terms of 6 to 12 years and 1 year, respectively, unanimously affirmed.
We find no merit to defendant’s claim that the identification by the undercover officer should have been suppressed. We agree with the hearing court that the officer’s identification was confirmatory, notwithstanding that it took place several hours after the sale (People v Wharton, 74 NY2d 921). Moreover, the identification took place minutes after the undercover officer spontaneously recognized defendant on the street (see, People v Hunter, 173 AD2d 321, lv denied 78 NY2d 1012). Concur—Nardelli, J. P., Rubin, Mazzarelli and Andrias, JJ.